          US Bank Trust N.A., as trustee of Bungalow Series F Trust           8

                                                        5     9       0   1




                                                   03   01 2021




Case 16-81181-CRJ13      Doc    Filed 03/24/21 Entered 03/24/21 20:13:16          Desc Main
                                Document     Page 1 of 3
            Mark A. Baker                                  03 24 2021



     Mark              A.         Baker




                                                            mbaker@mtglaw.com




Case 16-81181-CRJ13         Doc     Filed 03/24/21 Entered 03/24/21 20:13:16    Desc Main
                                    Document     Page 2 of 3
                                 CERTIFICATE OF SERVICE
The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the NOTICE OF RESPONSE TO NOTICE OF FINAL CURE PAYMENT in
the above captioned case was this day served upon the below named persons by mailing, postage
prepaid, first class mail or by electronic service copy of such instrument to each person, party,
and/or counsel at the addresses shown below:

Via U.S. Mail
Brenda S White
2368 McBurney Drive
Florence, AL 35630



Via CM/ECF electronic service:
 Michele T. Hatcher
Chapter 13 Standing Trustee
P.O Box 2388
Decatur, AL 35602

Jack B Sabatini
108 South Side Square SE
Huntsville, AL 35801

 Dated: March 24, 2021


                                            Respectfully submitted,
                                            /s/ Mark A. Baker
                                            Mark A. Baker, ASB 2459-E57M
                                            MCMICHAEL TAYLOR GRAY, LLC
                                            3550 Engineering Drive, Suite 260
                                            Peachtree Corners, GA 30092
                                            Telephone: (404) 474-7149
                                            Facsimile: (404) 745-8121
                                            E-mail: mbaker@mtglaw.com




Case 16-81181-CRJ13        Doc    Filed 03/24/21 Entered 03/24/21 20:13:16           Desc Main
                                  Document     Page 3 of 3
